
	
		II
		110th CONGRESS
		1st Session
		S. 331
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 18, 2007
			Mr. Thune (for himself,
			 Mr. Salazar, and
			 Mr. Hagel) introduced the following bill;
			 which was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide grants from moneys collected
		  from violations of the corporate average fuel economy program to be used to
		  expand infrastructure necessary to increase the availability of alternative
		  fuels.
	
	
		1.Energy security fund and alternative fuel
			 grant program
			(a)Establishment of fund
				(1)In generalThere is established in the Treasury a
			 fund, to be known as the Energy Security Fund (referred to in
			 this section as the Fund), consisting of—
					(A)amounts transferred to the Fund under
			 paragraph (2); and
					(B)amounts credited to the Fund under
			 paragraph (3)(C).
					(2)Transfers to FundFor fiscal year 2007 and each fiscal year
			 thereafter, the Secretary of the Treasury, subject to the availability of
			 appropriations, shall transfer to the Fund an amount determined by the
			 Secretary of the Treasury to be equal to 50 percent of the total amount
			 deposited in the general fund of the Treasury during the preceding fiscal year
			 from fines, penalties, and other funds obtained through enforcement actions
			 conducted pursuant to section 32912 of title 49, United States Code (including
			 funds obtained under consent decrees).
				(3)Investment of amounts
					(A)In generalThe Secretary of the Treasury shall invest
			 in interest-bearing obligations of the United States such portion of the Fund
			 as is not, in the judgment of the Secretary of the Treasury, required to meet
			 current withdrawals.
					(B)Sale of obligationsAny obligation acquired by the Fund may be
			 sold by the Secretary of the Treasury at the market price.
					(C)Credits to FundThe interest on, and the proceeds from the
			 sale or redemption of, any obligations held in the Fund shall be credited to,
			 and form a part of, the Fund in accordance with section 9602 of the Internal
			 Revenue Code of 1986.
					(4)Use of amounts in FundAmounts in the Fund shall be made available
			 to the Secretary of Energy, subject to the availability of appropriations, to
			 carry out the grant program under subsection (b).
				(b)Alternative fuels grant program
				(1)In generalNot later than 90 days after the date of
			 enactment of this Act, the Secretary of Energy, acting through the Clean Cities
			 Program of the Department of Energy, shall establish and carry out a program
			 under which the Secretary shall provide grants to expand the availability to
			 consumers of alternative fuels (as defined in section 32901(a) of title 49,
			 United States Code).
				(2)Eligibility
					(A)In generalExcept as provided in subparagraph (B), any
			 entity that is eligible to receive assistance under the Clean Cities Program
			 shall be eligible to receive a grant under this subsection.
					(B)Exceptions
						(i)Certain oil companiesA large, vertically-integrated oil company
			 shall not be eligible to receive a grant under this subsection.
						(ii)Prohibition of dual benefitsAn entity that receives any other Federal
			 funds for the construction or expansion of alternative refueling infrastructure
			 shall not be eligible to receive a grant under this subsection for the
			 construction or expansion of the same alternative refueling
			 infrastructure.
						(C)Ensuring complianceNot later than 30 days after the date of
			 enactment of this Act, the Secretary of Energy shall promulgate regulations to
			 ensure that, before receiving a grant under this subsection, an eligible entity
			 meets applicable standards relating to the installation, construction, and
			 expansion of infrastructure necessary to increase the availability to consumers
			 of alternative fuels (as defined in section 32901(a) of title 49, United States
			 Code).
					(3)Maximum amount
					(A)GrantsThe amount of a grant provided under this
			 subsection shall not exceed $30,000.
					(B)Amount per stationAn eligible entity shall receive not more
			 than $90,000 under this subsection for any station of the eligible entity
			 during a fiscal year.
					(4)Use of funds
					(A)In generalA grant provided under this subsection
			 shall be used for the construction or expansion of alternative fueling
			 infrastructure.
					(B)Administrative expensesNot more than 3 percent of the amount of a
			 grant provided under this subsection shall be used for administrative
			 expenses.
					
